Citation Nr: 0925243	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  04-07 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
bilateral foot injuries, to include spurs.  

2.  Entitlement to a compensable initial rating for bilateral 
calluses of the feet.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to August 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran service connection for 
bilateral foot injuries, claimed as spurs, and a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU).  The Veteran 
subsequently initiated and perfected appeals of these rating 
determinations.  

This appeal also arises from a March 2008 rating decision 
which awarded the Veteran service connection, with a 
noncompensable initial rating, for bilateral callouses of the 
feet.  The Veteran subsequently initiated and perfected an 
appeal of this initial rating determination.  

In May 2009, the Veteran testified via video before the 
undersigned Acting Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

According to an October 1991 income verification form 
completed by the Veteran, he receives Social Security 
Disability benefits.  Review of the claims file does not 
indicate the records of this award have been obtained and 
associated with the claims file.  VA's duty to assist 
includes an obligation to obtain Social Security 
Administration (SSA) records when they may be relevant and VA 
has actual notice that the veteran is seeking or has sought 
SSA benefits.  38 U.S.C.A. § 5103A (West 2002); see Baker v. 
West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 
Vet. App. 363, 370-72 (1992).  

Next, the Board notes that at his May 2009 video hearing, the 
Veteran stated he has received private medical treatment for 
his feet from a local medical care provider, "Dr. Pittle".  
Review of the record does not indicate these records have 
been obtained and associated with the claims file.  VA is 
obligated to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  This duty 
includes obtaining pertinent medical records identified by 
the Veteran.  38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 
2008).  As the medical treatment records from Dr. Pittle are 
potentially pertinent to the Veteran's service connection and 
increased rating claims for various foot disorders, an 
attempt to obtain these records must be made prior to any 
final adjudication by the Board.  However, the Veteran is put 
on notice that because such records are private, and VA may 
not obtain them without his expressed written consent, his 
cooperation is required for this development to be afforded 
him.  In the alternative, the Veteran retains the right to 
obtain such evidence and submit it to VA directly.  

Finally, because the Veteran's TDIU claim is inextricably 
intertwined with his claims for service connection for a 
bilateral foot injury, and for an increased rating for his 
bilateral calluses, it will be deferred pending resolution of 
the increased rating claim.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security 
Administration and request medical records 
related to the Veteran's claim for Social 
Security Disability benefits. If no such 
records are available, that fact should be 
noted for the record.

2.  Notify the Veteran of the necessity of 
obtaining treatment records from Dr. 
Pittle and inform the Veteran that he may 
submit these and any other pertinent 
private records himself or authorize VA to 
obtain them on his behalf.  The RO must 
also include Release and Authorization 
forms so that VA has the authority to 
obtain these records.  

3.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, the RO should then 
adjudicate the Veteran's pending claims in 
light of any additional evidence added to 
the record.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
M. G. MAZZUCCHELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

